295 F.3d 1046
FIOR D'ITALIA, INC., Plaintiff-counter-defendant-Appellee,v.UNITED STATES of America, Defendant-counter-claimant Appellant.
No. 99-16021.
United States Court of Appeals, Ninth Circuit.
Filed July 15, 2002.

Before KOZINSKI, KLEINFELD and McKEOWN, Circuit Judges.


1
ON REMAND FROM THE UNITED STATES SUPREME COURT

ORDER

2
We remand to the district court for further proceedings consistent with the Supreme Court's decision in United States v. Fior D'Italia, Inc., 536 U.S. ___, 122 S.Ct. 2117, 153 L.Ed.2d 280 (2002).